EXHIBIT 8
                                    AFFIDAVIT OF CARLOS M. SIRES

             I. Carlos M. Sires. being duly sworn. state under oath that the following facts are true:
             I.       I am an attorney licensed to practice l<1w in Florida. I have been a member of The FINicla
  Bar since 1981. I am a partner in the law finn Boies Schiller Flexner I.I.P ("·BSF'').
             2.       I met Alan Dershowitz in the course of doing legal work for related par1ies in litigation in
  Florida. As a result, he and I developed a collegial. friendly relationship .
            J.        On January 22, 2015, by happenstance, I \\atchcd Mr. Dershowitz ' s intervie\v on the
 Today Show The interview concerned the fact that. as a result of responding to public allegations that he
 had engaged in sex with an underage female , the accuser's lawyers had sued him for defamation . .1\fter
 the interview ended. I wrote him an email which I termed a ··note of' support. .. In the email. I stated that
 "lfthere is anything I can do for you, please let me knmv ...
            4.        I never offered to represent Mr. Dershowitz in connection with the defamation case. The
 email I sent to him on January 22 was not an offer by me to represent him in the defamation case or in
 any other case. In response to my email, on January 22, Mr. Dershowitz wrote, thanking me for my ··kind
 words·· and asking if we could talk. l'vly ··kind words·· telling him to let me know .. If there is anything I
 can do for you .. were not an offer to represent him.
            5.        Later the s<1me day of' the interview. January :22 , Mr. Dershowitz and I had our single ural
 communication about the defamation matter, when I called him at his request. During that brieftelephone
 conversation. Mr. Dershowitz indicated for the tirst time that he was interested in my joining his defense
 team, but that he could not afford BSF's rates . I told him clearly that our Firm would need to run a
conflict check before any potential representation and that I was not able to decide whether to accept the
 representation or to agree on a fee schedule . l further told him that BSF"s Chairman. David Boies. would
 make those decisions. Mr. Dcrshowitz told me that he knew l'vlr. Boies and would be glad to speak to him
about f3SF undertaking the representation. I never told Mr. Dershowitz at any time that we had agreed on
a ke. I never told him that our Firm had completed a conflict check that would allow us tP represent him,
and I never told him that i'vlr. Boies had approved any potential representation.
            6.       I also told Mr. Dershowitz that. as a step in exploring whether to take on his
 representation. I would first confer with my partner Stuart Singer. After conferring with Mr. Singer. the
next day. January 23 . l wrote to Mr. Dershowitz telling him that .. Stuart and I think we can provide help.
 We think a meeting would be a good idea." (Emphasis added.) The purpose of that proposed meeting
was to learn more information so that BSF (and, in particular, l'vlr. Boies) could decide whether and on
what terms, including financial terms. it might be prepared to represe111 Mr. Dershowitz. That meeting
never occurred .
            7.       In our one telephone conversation and in our email communications I never in any wa)
inl(mnecl or even implied to Mr. Dershowitz that: I had completed a contlict check: I had received
approval of anyone. including a managing lawyer of the tirm for BSF to represent him; or l had received
approval from 13SF to accept th..-: representation.
           8.        Mr. Dershowitz never requested legal advice from me. He did respond to my email by
asking if we could speak and telling me: ·'I would love your help."
           9.        Never did l\.1r. Dershowitz share with me any substantive information relating to either
the Crime Victims' Rights Action (CV RA) or the defamation lawsuit.
            I0.      Never did Mr. Dershowitz share with me any defense strategy.
            I I.     In our one telephone conversation Mr. Derslwwitz and l did not discuss anything about
the substance of the defamation action against him or his legal strategy. Instead, during the conversation,
I reiterated my dismay <lt the accusations and Mr. Dershowitz vehemently and generally denied an)
wrongdoing: said hi~ accuser was a liar: stated that the two lawyers who sued him should be disbarred:
<1nd stat;;;d he had a right to defend himself against the false allegations made in their court filings.
Indeed, nothing Mr. Dersho\Vitz stated during the conversation di ffercd from what he had a Iready stated
publicly, including earli~r that day on the Today Sho'' ·
            12.      While in tht: one telephone conversation I expressed my belief to l'vlr. Dershowitz that he
would not have engageu in child molestation. I never addressed the ethical conduct of the lawyers \vho
were suing him and, of course, I had no personal knowledge ofthe facts.
            13.      As part of considering the possible representiltion, I asked Mr. Dershmvitz to send me
 " the complaint and any other submissions'' in the defamation matter. As the nature of that request
demonstrates. I did not request that he send me any privileged or contidential information. Another
 lawyer for Mr. Dershowitz sent me submissions filed in the litigation. Anything that was sent to me other
than the public materials I had requested was sent to me without any request for it on my part. without
any expectation on my pat1 that it would be sem, and without any indication on my part that BSF would
 be wi II ing or able to represent Mr. Dershowitz without all three essential requirements being met. In fact.
I never indicated to Professor Dershowitz that any one of those three essential requirements had been met.
            14.     Of his O\\n volition, on Janu ary 24, Mr. Dershowitz included me in an email addressed to
"dear friends."' to which he attached a memorandum containing his "random thoughts" on the det~1mation
action. In the memorandum, Mr. Dershowitz denied the accusations against him, and repeated his
a:>sertions that the accuser was not truthful and the lawyers who sued him for defamation were unethical.
The gist of the memorandum was Mr. Dershowitz's continued-and very public- assertion that he
should be aiiO\ved to tight back against the charges without being liable for defamation.
            15.     I recalled having once run across case law relating to a conditional privilege to speak in
self-defense or to defend one's reputation. I sent Mr. Dershowitz a case and a section of the Restatement
of I'orts referring to this issue. This was the only instance I communicated anything concerning a legal
issue to him , his position on which he had disclo sed publicly.
            16.      On January 30 , I was informed by Mr. Singer he had spoken to Mr. Boies about the
possible representation of Mr. Dershowitz and had been informed we could not take on the representation
because the finn had a conflict. That same day, I informed Mr. Dershowitz. ·'Although we hoped to
assist·· him, the contlict precluded BSF from doing so . (Emphasis added .) Mr. Dershowitz responded to
me later that day by writing: ·' Darn. I was really hopi11g you could come on hoard. Thanks for
con.~·ideri11g it:· (Fmphasis added.) (Email message attached as Exhibit A.)
           17.      I never stated or implied that I or BSF would represent Mr. Dershowitz. In his own
words. Mr. Dcrshowitz made it clear to me he knew BSF had not agreed to represent him. Instead. he
was merely "hoping" that BSF ··could" join his legal team and thanked me for BSF ·'considering'' the
possibility.
           I 8.     At no time. before or after the issuance of the February 9. 20 15, Screening Memorandum
did I disclose to either Mr. Boies or Ms. McCawley any substance of any communication I had with Mr.
Dershowitz. I received, reviewed and complied with the Memorandum without exception.
           19.      At no time, before or after the issuance of the Screening Memorandum did either Mr.
Boies or Ms. McCawley disclose to me any information regarding the representation of Ms. Virginia
Roberts Giuffre.
           FURTHER AFFIANT SA YETH NAUGHT .




        STATE OF FLORIDA
        SS:
        COUNTY OF MIAMI-DADE

         BEFORE ME. the undersigned authority. personally appeared Carlos M. Sires, personally known
to me or who produced to me hi s Florida Driver License. who upon being tirst duly sworn. deposes and
says that he has read the foregoing and it is true and correct to the best of his knowledge.
         SWORN TO and SUBSCRIBED BEFORE ME this _ljj__ day of~~- 2017.




                    ~""·mnt•
                       ':>Y':'i2::..    WILFREDO ROSA Ill
                      >' ... ~~'1-\ MY COMMISSION #GG121514


                         WJ        EXPIRES JUL 05.2021
                               Bonoe'J 111rouqh lsi Stale lrlsu1ance
                                                                           My Commission Expires: )l..l   G S,   Z..u21
                                                                       2
